Citation Nr: 1123447	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-36 043	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for an eye disorder, characterized as cataracts with bilateral pseudoaphakia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  He subsequently withdrew this hearing request, however, in a statement received in September 2010.  38 C.F.R. § 20.704(e) (2010).  And, as will be explained, he since also has withdrawn his entire appeal.


FINDING OF FACT

In September 2010 and April 2011 statements received prior to the promulgation of a decision in this appeal, the Board received notification the Veteran is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this particular case at hand, the Veteran has withdrawn this appeal in his September 2010 and April 2011 statements.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for an eye disorder, characterized as cataracts with bilateral pseudoaphakia, is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


